Title: To Alexander Hamilton from Nathan Rice, 20 November 1799
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] Novr. 20th. 1799
Sir
Your favour of the 5th. instant circular I have received. My influence to induce the consent of the Soldiers to appropriate part of their pay in the purchase of Articles of convenience and ornament shall be made. Half gaiters are very necessary both for ornament & convenience. Socks also or Stockings are greatly needed, for the socks allowed by Government can not be made usefull, they are so thick they nearly fill the Shoe without the foot the shoes are so much undersize—binding for hats are necessary to preserve their shapes. And the vests delivered to the first recruits, from the inferior quality of the cloath of which they were made may almost literally be said to be worn out.
Your favour of the 11th with its inclosure I have just receivd. As you are of opinion that the Gentlemen of prior appointments should take rank of those of a subsequent date—I have concluded Captain Draper (whose appointment was one of the original ones) being placd the tenth in your arrange [ment] must have been a mistake unless you intended to except him from the general rule. Agreeably to your wish I have enclosed a list in which the Gentlemen of subsequent appointments are arranged according to the dates of their appointments. It rests Sir with you to give force to the considerations suggested in my letter of the Sixth or otherwise as you think proper. If the principles suggested are to be the guide—I am of opinion the enclosed list is as right as any I can make. If not, I have expressed my sentiments of their relative merits pretty freely. I shall wait your decision with pleasure.
In my letter of the 6th. I mentioned Captain Emery as a suitable person for an Inspector. He wishes as his company is very small to be employd on the recruiting service. I have appointed Captain Ashman to do the duty of Brigade Major. I find him extreemly well qualifyed & a very attentive officer. I think now he is better qualifyed than Emery. I have ordered Lieutenant Flagg to do the duty of Judge Advocate & believe he will perform it with great accuracy & propriety, but I have receivd the enclosed letter from Captain Dunham of the 16th. Regt. whose Merit appears to be announced from all quarters—he is a very genteel man—of very handsome Tallents—and wishes the appointment if such an one is to be made. I should be satisfyed with either.
I with great respect & esteem   I am Sir your most Obt. Servant

N: Rice
Genl Hamilton
